Citation Nr: 1105873	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-07 883	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to a higher initial rating for a service-
connected back disability, rated as 20 percent disabling from 
July 9, 2006; 40 percent disabling from June 4, 2007; 20 percent 
disabling from November 1, 2009; and 40 percent disabling from 
November 25, 2009.

2.  Entitlement to a higher (compensable) initial rating for 
service-connected left foot mallet toes with scars.

3.  Entitlement to a higher (compensable) initial rating for 
service-connected right foot mallet toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2006.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision by the RO in Salt Lake City, 
Utah that granted service connection and a 20 percent rating for 
a back disability, and granted service connection and 
noncompensable ratings for mallet toe disabilities of each foot.  
The Veteran appealed for higher ratings.

In a November 2007 rating decision, the RO granted a 40 percent 
rating for the back disability, effective June 4, 2007.  In an 
August 2009 rating decision, the RO reduced the rating to 20 
percent, effective November 1, 2009; and in a January 2010 rating 
decision, the RO increased the rating to 40 percent, effective 
November 25, 2009.

With regard to the August 2009 reduction, the Board points out 
that because the Veteran's appeal originated from the July 2006 
rating decision that granted service connection, he is actually 
appealing the original assignment of a disability evaluation 
following an award of service connection.  Thus, the claim 
involves the propriety of the initial disability rating assigned 
during the entire appeal period and consideration of staged 
ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The rating for the service-connected back disability was changed 
during the course of the appeal; however, the claim for higher 
rating for the back remains before the Board because the staged 
ratings assigned for the periods remain less that the maximum 
available benefit awardable for each period.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Thus, the issues on appeal do not include 
the question of the propriety of a reduction.  


FINDINGS OF FACT

1.  Prior to June 4, 2007, the Veteran's service-connected back 
disability was  primarily manifested by subjective pain and 
limitation of motion.  There was no evidence of limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.

2.  From June 4, 2007, and taking into account his complaints of 
pain, the Veteran's low back disability is manifested by forward 
flexion of the thoracolumbar spine limited to 30 degrees, with no 
evidence of ankylosis of the entire thoracolumbar spine; there is 
no medical evidence that a physician prescribed the Veteran bed 
rest and treatment for incapacitating episodes of back pain or 
intervertebral disc syndrome.

3.  The competent evidence demonstrates neuritis/neurologic 
manifestations of the service-connected back disability which 
nearly approximates moderate incomplete paralysis of the 
musculocutaneous nerve.

4.  Throughout the rating period on appeal, the Veteran's left 
foot mallet toes with scars, status post mallet toe repair 
surgery are manifested by subjective complaints of pain; 
objective evidence includes well-healed scars and flexion 
contracture of the 3rd and 4th toes.

5.  Throughout the rating period on appeal, the Veteran's 
service-connected right foot mallet toe involving the 3rd and 4th 
toes are manifested by subjective complaints of pain; objective 
evidence includes flexion contracture of the 3rd and 4th toes.


CONCLUSIONS OF LAW

1.  Prior to June 4, 2007, the criteria for a rating in excess of 
20 percent for thoracolumbar degenerative arthritis with 
intervertebral disc syndrome involving the left superficial 
peroneal nerve, status post discectomy have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, 4.1-4.10, 4.71a, Diagnostic Code 
5242 (2010).

2.  Throughout the rating period on appeal, the schedular 
criteria for a separate 10 percent staged evaluation, but no 
higher, for neurologic manifestations of the service-connected 
back disability have been met.  U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8622 
(2010).

3.  From November 1, 2009, to November 25, 2009, the criteria for 
a rating of 40 percent for the service-connected back disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 5242 (2010).

4.  From June 4, 2007, the criteria for a rating in excess of 40 
percent for the service-connected back disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes 5242, 5243 (2010).

5.  The criteria for an initial compensable rating for left foot 
mallet toes with scars, status post mallet toe repair surgery, 
have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 
4.71a, Diagnostic Code 5282, 5284 (2010).

5.  The criteria for an initial compensable rating for right foot 
mallet toe involving the 3rd and 4th toes, have not been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5282, 
5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As part of VA's benefits delivery at discharge program, VA 
provided the appellant with pre-adjudication notice as to his 
claims for service connection for back and foot disabilities in 
April 2006.  

As to the appeals for higher initial ratings, in cases such as 
this, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, supra; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from defective 
notice with respect to the downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claims such that the notice error did not 
affect the essential fairness of the adjudication now on appeal. 
The appellant was notified that his claims were awarded with an 
effective date of July 9, 2006, the day after his separation from 
service, and a 20 percent rating was assigned for the back 
disability, and noncompensable ratings were assigned for the foot 
disabilities.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the case 
that advised him of the applicable law and criteria required for 
higher ratings.  He was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. § 
5110(a).

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims. Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Additional notice was sent in a June 2008 letter and 
the claims were readjudicated in February 2010 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that his service-connected back and foot 
disabilities are more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a  practice known as "staged" ratings.  Fenderson, 12 Vet. App. 
at 119.

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, an 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  In other words, when rated for limitation of motion, a 
higher rating may be assigned if there is additional limitation 
of motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Higher Rating for a Back Disability

Intervertebral disc syndrome may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  38 C.F.R. § 4.71a.


In its July 2006 rating decision, the RO granted service 
connection and assigned an initial 20 percent evaluation for 
thoracolumbar degenerative arthritis with intervertebral disc 
syndrome involving the left superficial peroneal nerve, status 
post discectomy, effective July 9, 2006.  Subsequently, a 40 
percent rating was assigned from June 4, 2007, a 20 percent 
rating from November 1, 2009 and a 40 percent rating from 
November 25, 2009.  The RO has rated this disability under 
Diagnostic Code 5242, pertaining to degenerative arthritis of the 
spine.

As pertinent to this case, under the General Rating Formula for 
Diseases and Injuries of the Spine, a 20 percent evaluation is 
appropriate where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is appropriate for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine.  Note (1) requires an 
evaluation of any associated objective neurological 
abnormalities, including, but not limited to, bowel, or bladder 
impairment, separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5242.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months; a 20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months; a 40 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months; and a 60 percent 
disability evaluation is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43, Note (2).

Prior to June 4, 2007

On VA spine examination in April 2006, the Veteran complained of 
stiffness and weakness with intermittent pain that occurred three 
times per day, each time lasting for one hour.  He also reported 
pain radiating to the posterior aspect of the left leg.  He 
reported that he had been prescribed bed rest by a physician once 
in the past year for a total of one day.  Range of motion of the 
thoracolumbar spine was as follows:  forward flexion to 50 
degrees with pain at 40 degrees, extension to 20 degrees with 
pain at 20 degrees, right and left lateral flexion to 20 degrees 
with pain at 20 degrees, and right and left rotation to 30 
degrees with pain at 20 degrees.  The examiner indicated that 
there was painful motion and tenderness to palpation in the 
lumbar region, without muscle spasm.  The Veteran had sensory 
deficits involving the posterolateral aspect of the left thigh 
from the involved lumbosacral nerve root.  The examiner opined 
that the Veteran most likely had involvement of the superficial 
peroneal peripheral nerve.  Deep tendon reflexes were 2+ in the 
knees and ankles bilaterally.  An X-ray study of the thoracic 
spine showed minimal spondylosis with mild disc degeneration, and 
an X-ray study of the lumbar spine showed mild anterior wedging 
of L1 and mild disc degeneration at L1-2 and L4-5.  The pertinent 
diagnoses were status post L5-S1 discectomy for herniated disc, 
with residual limited range of motion and scar, degenerative disc 
disease at L1-2 and L4-5, thoracic degenerative disc disease at 
T6-7, intervertebral disc syndrome involving the left superficial 
peroneal nerve.

A March 2007 VA outpatient treatment record reflects that the 
Veteran complained of low back pain and worsening muscle spasms 
in the lower back that worsened with movement.  He also 
complained of shooting pain down his legs that had not improved 
since surgery.  On examination, there was spinal tenderness at 
L4-5, and positive straight leg raising on the left.

In order to be entitled to the next-higher 40 percent rating 
under Diagnostic Code 5242, the evidence must show forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. (Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992).)

During the period prior to June 4, 2007, the Board finds no 
support for a 40 percent rating under Diagnostic Code 5242 based 
on the orthopedic manifestations of the Veteran's back 
disability.  Indeed, the Veteran's April 2006 VA examination 
revealed forward flexion of the lumbar spine to no worse than 50 
degrees, with pain at 40 degrees.  Ankylosis was not shown.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, supra.  In this regard, the record indicates 
consistent complaints of back pain.

During the period prior to June 4, 2007, even considering 
additional functional limitation due to factors such as pain and 
fatigue, the overall evidence does not indicate a disability 
picture comparable to the criteria for the next-higher 40 percent 
evaluation.  Indeed, the objective findings show forward flexion 
well in excess of 30 degrees, with no ankylosis.  Although some 
limitation of function has been demonstrated, such is found to be 
appropriately contemplated in the 20 percent evaluation in effect 
prior to June 4, 2007.

The Board has also considered whether an increased rating is 
warranted via application of Diagnostic Code 5243, concerning 
intervertebral disc syndrome. The evidence here does not 
establish incapacitating episodes, as defined by Note 1 to 
Diagnostic Code 5243.  As such, Diagnostic Code 5243 cannot serve 
as a basis for an increased rating on the basis of incapacitating 
episodes.  There are no other relevant code sections for 
consideration.

In sum, there is no basis for a rating in excess of 20 percent 
for the service-connected back disability prior to June 4, 2007.  
As the preponderance of the evidence is against the claim during 
this period, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

From June 4, 2007 

At a June 4, 2007 VA examination, the Veteran complained of daily 
back pain that lasted all day.  He said he did not have flare-ups 
of pain.  He had no incapacitating episodes in the past year.  He 
had lack of endurance and fatigue because of back pain.  On 
examination, there was tenderness on palpation of the paraspinal 
musculature, with no spasm.  Range of motion of the thoracolumbar 
spine was as follows:  forward flexion to 5 degrees with pain, 
extension to 15 degrees with pain, right and left lateral flexion 
to 20 degrees with pain, and right and left rotation to 20 
degrees without pain.  He had no reflexes in the knees or ankles.  
He had slightly decreased extensor hallucis longus muscle 
strength on the left, and positive straight leg raising on the 
left at 20 degrees.  He had no loss of sensation to pinprick 
testing in the thighs, legs or feet.  The diagnostic impression 
was herniated nucleus pulposus at L5-S1, L5-S1 discectomy, 
chronic pain secondary to lumbar surgery, and decreased range of 
motion secondary to lumbar surgery.  

At an October 2007 VA spine examination, the Veteran reported 
that he was a full-time undergraduate student.  He complained of 
daily 6/10 intensity mechanical low back pain  in a transverse 
band across the lower lumbar region sometimes radiating into the 
left buttock.  He reported flare-up pain 10/10 intensity 
approximately two times per day which lasted for about ten 
minutes.  He complained of left leg paresthesias and dysthesias 
in a S1 radicular pattern.  He denied any physician-prescribed 
days of bedrest in the last 12 months.  On examination, he walked 
freely and briskly without antalgic gait.  There was tenderness 
of the lower lumbar spinous processes and bilateral lumbar 
paravertebral muscles without spasm.  

Sensation was intact to light touch for all dermatomes of 
bilateral lower extremities.  Motor strength was full for all 
muscle groups of both lower extremities.  Reflexes were 
physiologic and symmetric.  Babinski test was negative.  Straight 
leg raising tests were subjectively positive on the left.  Range 
of motion of the thoracolumbar spine was as follows:  forward 
flexion to 30 degrees both pre- and post-repetitive motion, 
extension to 20 degrees pre-repetitive motion and to 14 degrees 
post-repetitive motion, left and right lateral flexion to 18 
degrees both pre- and post-repetitive motion, and left and right 
lateral rotation to 30 degrees pre- and post-repetitive motion.  
The Veteran complained of pain through the entire arc of motion 
in each plane.  There was no apparent weakness, fatigability, or 
loss of coordination during or following three repetitions of 
range of motion.  The examiner opined that the Veteran's loss of 
active range of motion appeared volitional and exaggerated, 
particularly in the plane of forward flexion.  A magnetic 
resonance imaging (MRI) scan of the lumbar spine showed endplate 
degeneration at L1 and L2 levels, and disc desiccation and 
annular tear and a left paracentral disc protrusion at L5-S1 but 
no sign of spinal stenosis or nerve root impingement.  The 
diagnostic assessment was lumbar degenerative disc disease status 
post laminectomy-discectomy.

VA outpatient treatment records reflect intermittent treatment 
for chronic back pain, and reflect that the Veteran has been 
prescribed pain medication for his back disability.  An October 
2008 VA X-ray study of the thoracic spine showed a suggestion of 
mild dextroscoliosis, with no definite evidence of significant 
abnormalities otherwise.  An X-ray study of the lumbar spine was 
normal.

At a December 2008 VA spine examination, the Veteran complained 
of pain in the midline of the low back.  He said the pain began 
with lifting or bending, and the pain was moderate, lasted for 
minutes, and occurred one to six days per week.  He denied 
radiation of pain and flare-ups of the spinal condition.  He 
denied incapacitating episodes of spine disease.  On examination, 
there was no ankylosis of the thoracolumbar spine, and no muscle 
spasms or atrophy.  Range of motion of the thoracolumbar spine 
was as follows:  flexion to 45 degrees, extension to 25 degrees, 
left and right lateral flexion to 40 degrees, and left and right 
lateral rotation to 35 degrees.  There was objective evidence of 
pain on active range of motion.  There was no additional 
limitation of motion after three repetitions of range of motion.  
The diagnosis was degenerative disc disease of the lumbar spine, 
postoperative.  The examiner opined that the Veteran's spine 
disability produced moderate effects on sports and recreation, 
mild effects on chores, shopping, and exercise, and no effects on 
feeding, bathing, dressing, toileting or grooming.

Based on the above VA examination findings, the RO reduced the 
rating to 20 percent, effective November 1, 2009.  In a May 2009 
statement, the Veteran contended that the recent VA examination 
was not thorough, and disagreed with the planned reduction.

The effect of the "reduction" was to assign staged ratings.  
Given the procedural posture of this appeal, consideration of 
staged ratings is appropriate; reduction is not.  Fenderson, 12 
Vet. App. at 119.

A July 2009 VA neurology note reflects that the Veteran 
complained of back pain that sometimes radiated down his left 
leg, and said he sometimes had tingling and numbness.  On 
examination, there was no weakness, reflexes were equal and 
symmetric, and coordination, sensory examination, and gait were 
all normal.  The physician opined that the Veteran's condition 
was stable, with no worsening, and determined that since the 
radiating pain was intermittent, no medication was indicated.

At a November 25, 2009 VA examination, the examiner noted that 
the claims file was reviewed.  The Veteran complained of constant 
daily low back pain in the low back/buttocks.  He reported that 
the pain radiated to the left back/thigh.  He reported moderate 
flare-ups that occurred weekly and lasted for hours.  
Precipitating factors were sleeping wrong, turning "like I 
shouldn't," and prolonged walking or sitting.  On examination, 
there was lumbar flattening, and no ankylosis of the 
thoracolumbar spine.  There were no spasms or atrophy, but there 
was guarding, weakness, and pain with motion.  Sensation was 
normal in the lower extremities.  Knee and ankle jerk reflexes 
were 1+ (hypoactive) on the left.  Range of motion of the 
thoracolumbar spine was as follows:  flexion to 30 degrees, 
extension to 5 degrees, left and right lateral flexion to 10 
degrees, and left lateral rotation to 10 degrees, and right 
lateral rotation to 15 degrees.  Lasegue's sign was positive on 
the left.  A February 2009 lumbar computed tomography scan showed 
no evidence for acute fracture or subluxation, there was disc 
bulging at L5-S1 without evidence for central canal stenosis.  
There was minimal neural foraminal narrowing at L5-S1.  There was 
disc space narrowing at T12-L1 and L1-2.  The examiner opined 
that the spine disability had moderate effects on chores, 
shopping, and exercise, mild effects on recreation, and prevented 
sports.  There was no effect on feeding, bathing, dressing, 
toileting or grooming.

The RO assigned a 20 percent rating effective November 1, 2009, 
based on the December 2008 examination findings, which 
demonstrated an improvement in range of motion, since forward 
flexion was significantly greater 30 degrees.  However, the Board 
notes that forward flexion was shown to be limited to 30 degrees 
only a few weeks after November 2, 2009 (on examination in late 
November 2009), meeting the criteria for a 40 percent rating 
under Diagnostic Code 5242.  Bearing in mind the benefit of the 
doubt rule (38 U.S.C.A. § 5107(b)) and 38 C.F.R. § 4.7, the Board 
finds that a 40 percent rating is warranted for the service-
connected back disability from November 1, 2009 to November 24, 
2009.  Accordingly, a 40 percent rating is assigned for the back 
disability from June 4, 2007 to the present.

During the period from June 4, 2007 to the present, even 
considering additional functional limitation due to factors such 
as pain and fatigue, the overall evidence does not indicate a 
disability picture comparable to the criteria for the next-higher 
50 percent evaluation, as the evidence does not show unfavorable 
ankylosis of the entire thoracolumbar spine.  Forward flexion was 
to 5 degrees in June 2007 (with consideration of pain), and to 30 
degrees in October 2007 both pre- and post-repetitive motion.  
The October 2007 examiner opined that the Veteran's limitation of 
spine motion was exaggerated.  In December 2008, forward flexion 
was to 45 degrees.  Considering all the evidence during this 
period, the objective findings show limitation of motion but no 
ankylosis.  Although some limitation of function has been 
demonstrated, such is found to be appropriately contemplated in 
the 40 percent evaluation in effect from June 4, 2007.

The Board has also considered whether an increased rating is 
warranted via application of Diagnostic Code 5243, concerning 
intervertebral disc syndrome. The evidence here does not 
establish incapacitating episodes, as defined by Note 1 to 
Diagnostic Code 5243.  As such, Diagnostic Code 5243 cannot serve 
as a basis for an increased rating on the basis of incapacitating 
episodes.  There are no other relevant code sections for 
consideration.

In sum, there is no basis for a rating in excess of 40 percent 
for the service-connected back disability from June 4, 2007.  As 
the preponderance of the evidence is against the claim during 
this period, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Other Back Concerns

The Board has also considered whether a separate evaluation is 
warranted for neurological symptoms associated with the Veteran's 
service-connected back disability throughout the rating period on 
appeal.  In this regard, as discussed above, Note (1) of the 
general rating formula instructs the rater to separately evaluate 
any associated objective neurological abnormalities under an 
appropriate diagnostic code.

The medical evidence has already been detailed above.  Of 
significance are the findings showing sensory deficits and 
decreased reflexes in the left lower extremity.  The Board 
observes that a July 2009 neurological examination was 
essentially normal.  The April 2006 examiner opined that the 
Veteran most likely had involvement of the superficial peroneal 
peripheral nerve.  In November 2009, knee and ankle jerk reflexes 
were 1+ (hypoactive) on the left.

The Board finds that the medical evidence detailed above allows 
for a finding of separately compensable neurological 
manifestations of the Veteran's service-connected back 
disability, with consideration of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)) and 38 C.F.R. § 4.7, as examiners have 
noted sensory impairment and some of the examiners have found 
loss of reflexes.  The VA examiner identified the relevant nerve 
as the superficial peroneal peripheral nerve.  The Board finds 
that the neuritis/neurological impairment nearly approximates 
that of moderate incomplete paralysis, and that throughout the 
rating period on appeal, a 10 percent rating for moderate 
disability is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 
8622, for neuritis of the musculocutaneous nerve (superficial 
peroneal).  38 C.F.R. § 4.123.  Thus, the Veteran is entitled to 
a separate 10 percent rating under Diagnostic Code 8622 for the 
neurologic manifestations of the disability at issue.

In sum, a separate 10 percent rating is warranted for neurologic 
manifestations of the service-connected back disability 
throughout the rating period on appeal.

Higher Rating for Mallet Toe Disabilities of Both Feet

The RO has rated the Veteran's service-connected left foot mallet 
toes with scars, status post mallet toe repair surgery as 
noncompensable, and his service-connected right foot mallet toe 
involving the 3rd and 4th toes as noncompensable.

The Board notes that mallet toe deformity is essentially a type 
of hammer toe deformity, but affects only the distal joint of a 
toe.  The RO has rated each of the Veteran's service-connected 
foot disabilities by analogy under Diagnostic Code 5282, 
pertaining to hammer toe.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
Diagnostic Code 5282 provides a 0 percent evaluation for hammer 
toe of a single toe, and a 10 percent rating for hammer toe of 
all toes, unilateral, without claw foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5282.

At an April 2006 VA examination, the Veteran complained of pain 
in the left 3rd and 4th toes, at a level of 4/10, and said he had 
been surgically treated for a mallet toe condition of these toes 
in service.  He reported pain with standing and walking, and 
denied pain, weakness, stiffness, swelling, or fatigue at rest.  
He said that because of the foot condition he had difficulty 
performing prolonged walking, standing or running.  He said he 
had missed time from work three times per week from this 
condition.  With respect to his right foot, he complained of 
constant aching and sharp pain in the right 3rd and 4th toes.  He 
said the pain was at a level of 2/10.  He reported toe pain when 
standing or walking.  He said he had difficulty running and 
performing prolonged walking or standing but had not missed work 
due to this condition.  

On examination of the feet, there were no signs of abnormal 
weight bearing, such as callosities, breakdown or unusual shoe-
wear pattern.  There was no evidence of painful motion, edema, 
disturbed circulation, weakness or atrophy of the musculature.  
There was tenderness to palpation of the left and right 3rd and 
4th toes.  Mallet toes were present in the right 3rd and 4th 
toes.  There was no evidence of flat feet, claw foot, drop 
forefoot, hallux valgus or hallux rigidus.  The alignment of the 
Achilles tendons was good.  Dorsiflexion of all the toes did not 
produce pain.  The examiner opined that the Veteran appeared to 
have mild limitation for standing and walking, as his gait was 
slightly limping.  He avoided putting any pressure directly onto 
the left toes.  He did not use any corrective footwear.  The 
pertinent diagnoses were left foot mallet toes, status post 
surgery, with residual tenderness and scars, and right foot 
mallet toes involving the 3rd and 4th toes.  The examiner 
concluded that the Veteran had tenderness to palpation of the 
bilateral 3rd and 4th toes, left worse than right, with a mildly 
abnormal gait.

An April 2006 X-ray study of the right foot showed a small 
fragment in the anterosuperior corner of the calcaneus, with no 
other significant findings.  An X-ray study of the left foot was 
normal.

At an October 2007 VA examination, the Veteran reported that he 
was a full-time undergraduate student.  He denied pain in the 
left 3rd and 4th toes.  He complained of 1/10 intensity 
mechanical pain in the right 3rd and 4th distal interphalangeal 
(DIP) joints.  He denied any flare-up pain symptoms.  The 
examiner noted that the Veteran walked freely and briskly without 
antalgic gait.  On examination of the feet, there were hammertoe 
deformities of bilateral 3rd and 4th toes.  The left toe dorsi 
had 1.5 cm longitudinal linear surgical incision scars that were 
well-healed, barely visible, without sign of inflammation, 
infection, depression, or keloid formation.  There was residual 
26- to 20-degree flexion contracture of the 3rd DIP joint.  There 
was a 6-degree fixed flexion contracture of the 4th toe DIP 
joint.  There was a flexible hammertoe deformity of the right 3rd 
DIP joint measuring 28 degrees, and a similar hammertoe deformity 
of the right 4th DIP joint measuring 17 degrees angulation.  
Bilateral transverse and longitudinal plantar arches were non-
tender and well-maintained.  Bilateral Achilles tendons were 
intact, non-tender and had normal alignment.  The pertinent 
diagnoses were bilateral feet hammertoes of the 3rd and 4th toes, 
status post hammertoe reconstruction of the left 3rd and 4th 
toes, and left 3rd and 4th toe surgical scars, well-healed.

The Board has reviewed the evidence of record and finds that a 
compensable rating is not warranted for either mallet toe 
disability.  In this regard, each foot disability is currently 
rated under Diagnostic Code 5282.  However, compensable ratings 
under these criteria require demonstration of hammer toe of all 
toes, without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5282. This is simply not demonstrated by the evidence of record 
in either foot.  For these reasons, a compensable rating is not 
warranted for the Veteran's right or left foot mallet toe 
disabilities.

A higher rating is also not warranted under Diagnostic Code 5284, 
pertaining to foot injuries, as the evidence does not show 
symptoms consistent with moderate foot injury that would support 
the assignment of a compensable rating under that code.  Other 
diagnostic codes pertaining to the foot have been considered.  
See Schafrath, 1 Vet. App. at 595.  However, there is no evidence 
of flatfoot, weak foot, claw foot, anterior metatarsalgia, hallux 
valgus, hallux rigidus, or malunion of the tarsal or metatarsal 
bones, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, and 
5283 are not for application. 38 C.F.R. § 4.71a, Diagnostic Codes 
5276, 5277, 5278, 5279, 5280, 5281, 5283 (2010).  Additionally, 
while adjudication of musculoskeletal disorders ordinarily 
requires consideration of the impact of functional loss under 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic Code 5282 is not 
predicated on loss of range of motion.  Thus, 38 C.F.R. §§ 4.40 
and 4.45, as interpreted in DeLuca, 8 Vet. App. at 204-206, do 
not apply.  See Johnson, 9 Vet. App. at 9.

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 7804 for the Veteran's scar 
residuals of his in-service surgery on the left 3rd and 4th toes.  
However, the objective findings upon VA examinations reveal that 
the scar is asymptomatic.  As the scars do not manifest 
symptomatology separate and distinct from the toes, a separate 
rating for such scars is not appropriate here.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular 
evaluation is appropriate here.  The discussion above reflects 
that the symptoms of the Veteran's back disability, including 
both orthopedic and neurologic manifestations, are contemplated 
by the applicable rating criteria.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
202.  The Board also finds that symptoms of the service-connected 
foot disabilities at issue are contemplated within the confines 
of the rating schedule.  Indeed, higher evaluations are available 
under various diagnostic codes, but the criteria for such higher 
ratings have not been met.  The effects of the Veteran's 
disabilities have been fully considered and are contemplated in 
the rating schedule; hence, referral for an extraschedular rating 
is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

Prior to June 4, 2007, a rating in excess of 20 percent is denied 
for the service-connected back disability.

From November 1, 2009 to November 24, 2009, a higher 40 percent 
rating for the service-connected back disability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

From June 4, 2007, a rating in excess of 40 percent is denied for 
the service-connected back disability.

Throughout the rating period on appeal, a separate 10 percent 
rating for neurologic manifestations of the service-connected 
back disability is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

A compensable rating for service-connected left foot mallet toes 
with scars, status post mallet toe repair surgery, is denied.

A compensable rating for service-connected right foot mallet toe 
involving the 3rd and 4th toes is denied. 



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


